



 
 
 
 
Exhibit 10.1

LANCASTER COLONY CORPORATION
CHANGE IN CONTROL AGREEMENT
THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into as of
[___________], 20[__] (the “Effective Date”), by and between Lancaster Colony
Corporation, an Ohio corporation (together with its subsidiaries, the
“Company”), and [___________] (the “Executive”).
RECITALS
WHEREAS, the Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company;
WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as hereinafter defined)
exists;
WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain severance benefits for
certain executives, applicable in the event of a Change in Control;
WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company; and
WHEREAS, the Compensation Committee of the Board has authorized the Company to
enter into this Agreement.
AGREEMENTS
NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants set forth herein, the parties hereto agree to enter into this
Agreement as follows:
1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
“Affiliate” means any entity controlled by, controlling or under common control
with, a person or entity.
“Annual Pay” means the sum of (a) an amount equal to the annual base salary rate
payable to the Executive by the Company at the time of termination of his or her
employment plus (b) an amount equal to the targeted bonus established for the
Executive for the Company’s fiscal year in which the Executive’s termination of
employment occurs, but in either case, without giving effect to any reduction
therein occurring after a Change in Control.
“Board” means the board of directors of the Company.
“Cause” means the Executive’s (a) willful and intentional material breach of
this Agreement, (b) willful and intentional misconduct or gross negligence in
the performance of, or willful neglect of, the Executive’s duties, which has
caused material injury (monetary or otherwise) to the Company, (c) material
breach of the Company’s Code of Ethics, or (d) conviction of, or plea of nolo
contendere to, a felony; provided, however, that no act or omission shall
constitute “Cause” for purposes of this Agreement unless the Board, the Chairman
of the Board or the Lead Independent Director provides to the Executive (i)
written notice clearly and fully describing the particular acts or omissions
which the Board, the Chairman of the Board or the Lead Independent Director
reasonably believes in good faith constitutes “Cause” and (ii) an opportunity,
within thirty (30) days following his or her receipt of such notice, to meet in
person with the Board, the Chairman of the Board or the Lead Independent
Director to explain or defend the alleged acts or omissions relied upon by the
Board and, to the extent practicable, to cure such acts or omissions. Further,
no act or omission shall be considered as “willful” or “intentional” if the
Executive reasonably believed such acts or omissions were in the best interests
of the Company.
“Change in Control” means the first occurrence of any of the following events
after the Effective Date:
(a) any person, entity or “group” (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Act”)), other than the Company, a
wholly-owned subsidiary of the Company, any employee benefit plan of the Company
or


1





--------------------------------------------------------------------------------





any wholly-owned subsidiary of the Company, or any person, group or entity
controlled by or under common control with John B. Gerlach Jr., becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Act), of 30% or more of
the combined voting power of the Company’s then outstanding voting securities;
(b) the persons who, as of the Effective Date, are serving as the members of the
Board (the “Incumbent Directors”) shall cease for any reason to constitute at
least a majority of the Board (or the board of directors of any successor to the
Company), provided that any director elected to the Board, or nominated for
election, by at least two-thirds of the Incumbent Directors then still in office
shall be deemed to be an Incumbent Director for purposes of this clause (b);
(c) the Company consummates a merger or consolidation with any other
corporation, and as a result of which (i) persons who were shareholders of the
Company immediately prior to such merger or consolidation, do not, immediately
thereafter, own, directly or indirectly and in substantially the same
proportions as their ownership of the stock of the Company immediately prior to
the merger or consolidation, more than 50% of the combined voting power of the
voting securities entitled to vote generally in the election of directors of (x)
the Company or the surviving entity or (y) an entity that, directly or
indirectly, owns more than 50% of the combined voting power entitled to vote
generally in the election of directors of the entity described in subclause (x),
and (ii), within the twelve-month period after such consummation of the merger
or consolidation, the members of the Board as of the consummation of such merger
or consolidation cease to constitute a majority of the board of directors of the
Company or the surviving entity (or the entity that, directly or indirectly,
owns more than 50% of the combined voting power entitled to vote generally in
the election of directors of the Company or such surviving entity); or
(d) the shareholders of the Company approve and the Company consummates a sale,
transfer or other disposition of all or substantially all of the assets of the
Company, and immediately after such sale, transfer or disposition, the persons
who were shareholders of the Company immediately prior to such sale, transfer or
disposition do not own, directly or indirectly and in substantially the same
proportions as their ownership of the stock of the Company immediately prior to
the sale, transfer or disposition, more than 50% of the combined voting power of
the voting securities entitled to vote generally in the election of directors of
(x) the entity or entities to which such assets are sold or transferred or (y)
an entity that, directly or indirectly, owns more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
entities described in subclause (x).
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidential Information” means all information, whether oral or written,
previously or hereafter developed, acquired or used by the Company or its
subsidiaries and relating to the business of the Company and its subsidiaries
that is not generally known to others in the Company’s area of business,
including without limitation trade secrets, methods or practices developed by
the Company or any of its subsidiaries, financial results or plans, customer or
client lists, personnel information, information relating to negotiations with
clients or prospective clients, proprietary software, databases, programming or
data transmission methods, or copyrighted materials (including without
limitation, brochures, layouts, letters, art work, copy, photographs or
illustrations). It is expressly understood that the foregoing list shall be
illustrative only and is not intended to be an exclusive or exhaustive list of
“Confidential Information.”
“Good Reason” means any of the following events occurring, without the
Executive’s prior written consent specifically referring to this Agreement,
within 12 months after a Change in Control:
(a) (i) any material reduction in the amount of the Executive’s Annual Pay, (ii)
any material reduction in the amount of Executive’s other incentive compensation
opportunities, or (iii) any significant reduction in the aggregate value of the
Executive’s benefits as in effect from time to time unless such reduction under
this clause (iii) is pursuant to a general change in benefits applicable to all
similarly situated employees of the Company and its Affiliates;
(b) any material adverse change in the nature or status of the Executive’s
title, duties or responsibilities (including reporting responsibilities);
(c) relocation of the Executive’s principal place of employment to a location
that is more than 50 miles from the Executive’s place of employment immediately
prior to the Change in Control; or
(d) failure by the Company to obtain the assumption agreement referred to in
Section 7 of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.
In order for a termination by the Executive to constitute a termination for Good
Reason, (i) the Executive must notify the Company of the circumstances claimed
to constitute Good Reason in writing not later than the 60th day after it has
arisen or occurred, (ii) the Company must not have cured such circumstances
within 30 days of receipt of the notice and (iii) the Executive must actually
terminate employment both (x) on or before the 12th month anniversary of the
Change in Control; and (y) within 30 days after the expiration of such cure
period.


2





--------------------------------------------------------------------------------





“Termination Pay” means a payment required to be made by the Company to the
Executive pursuant to Section 2(a) (ii) or Section 2(b) hereof.
2. Benefits.
(a) Involuntary or Constructive Termination. In the event that the Executive’s
employment with the Company or its successor is terminated on or within 12
months following a Change in Control (x) by the Company or its successor without
Cause or (y) by the Executive for Good Reason, the Executive shall be entitled
to the following payments and other benefits (subject to reduction by the
Company, in its sole discretion, in accordance with Section 3):
(i) The Company shall pay to the Executive a cash payment in an amount equal to
the sum of (A) the Executive’s accrued and unpaid base salary and accrued and
unused vacation as of his or her date of termination of employment, as required
by law, plus (B) his or her accrued and unpaid bonus, if any, for the Company’s
prior fiscal year, plus (C) an amount equal to the greater of the following,
paid on a pro rata basis for the portion of the year between July 1 and the date
of the Executive’s termination of employment: (x) Executive’s target level bonus
(based on the number of days employed during the fiscal year prior to such
termination), or (y) the actual bonus to which the Executive would be entitled
in the year of employment termination, if calculable at the date of termination,
plus (D) reimbursement for all unreimbursed expenses reasonably and necessarily
incurred by the Executive (in accordance with Company policy). This amount shall
be paid within five (5) business days of the date of the Executive’s termination
of employment.
(ii) The Company shall pay to the Executive a cash payment in an amount equal to
[_____] times the Executive’s Annual Pay. This amount shall be paid by the
Company within fifteen days after the date of termination, subject to
Section 2(d) hereof.
(iii) The Company shall pay to the Executive a cash lump payment in an amount
equal to the sum of (A) the Executive’s unvested account balance under the
Company’s 401(k) plan, if any, and (B) two times the amount of the aggregate
matching contributions payable in respect of the Executive’s contributions into
the Executive’s 401(k) account for the last completed calendar year (which, for
this purpose, shall be annualized if the Executive was not eligible to
participate in such 401(k) plan for the entire calendar year). This amount shall
be paid within 60 days after the date of the Executive’s termination of
employment.
(iv) The Executive and his or her eligible dependents shall be entitled for a
period of two years following his or her date of termination of employment to
continued coverage, on the same basis as similarly situated active employees,
under the Company’s group health, dental, long-term disability and life
insurance plans as in effect from time to time (but not any other welfare
benefit plans or any retirement plans); provided that coverage under any
particular benefit plan shall expire with respect to the period after the
Executive becomes covered under another employer’s plan providing for a similar
type of benefit. In the event the Company is unable to provide such coverage on
account of any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator, the Company shall pay the
Executive an amount equal to the cost to the Company of providing such coverage
within 60 days after the date of the Executive’s termination of employment. To
the extent that Company’s group health or dental benefits are self-insured, then
in addition to any other limitation provided here, the period of coverage
provided by this Section 2(a)(iv) under the self-insured health or dental plan
shall not exceed the period of time during which the Executive would be entitled
to receive continuation coverage under a group health plan under section 4980B
(COBRA) if the Executive had elected such coverage and paid such premiums. To
the extent that the immediately preceding sentence applies, the Company shall
pay the Executive an amount equal to the cost of such COBRA coverage for a
period equal to the excess of (i) 24 months minus (ii) the number of months of
COBRA coverage initially available to the Executive, as determined in good faith
by the Company, with such payment to be made within 60 days after the date of
the Executive’s termination of employment.
(b) Treatment of Equity Following a Change in Control. All of the Executive’s
outstanding equity awards issued under the Company’s 2015 Omnibus Incentive
Plan, as amended, or other plan shall be governed by the terms and conditions of
the plan and the applicable award agreements issued to the Executive thereunder.
(c) No Duplication; Other Severance Pay. There shall be no duplication of
severance pay in any manner. In this regard, the Executive shall not be entitled
to Termination Pay hereunder for more than one position with the Company and its
Affiliates. If the Executive is entitled to any notice or payment in lieu of any
notice of termination of employment required by Federal, state or local law,
including but not limited to the Worker Adjustment and Retraining Notification
Act, the severance compensation to which the Executive would otherwise be
entitled under this Agreement shall be reduced by the amount of any such payment
in lieu of notice. The Executive shall not be entitled to any severance or
termination payments (but excluding retirement and similar benefits) under any
other plan, program, arrangement or agreement (other than any stock award or
stock option agreements) with the Company or any of its Affiliates. Except as
set forth in the immediately preceding sentence, the foregoing payments and
benefits shall be in addition to and not in lieu of any payments or benefits to
which the Executive and his or her dependents may otherwise be entitled to under
the Company’s compensation and employee benefit plans. Subject to subparagraph
(a)(iii) of the


3





--------------------------------------------------------------------------------





definition of Good Reason, nothing herein shall be deemed to restrict the right
of the Company from amending or terminating any such plan in a manner generally
applicable to similarly situated active employees of the Company and its
Affiliates, in which event the Executive shall be entitled to participate on the
same basis (including payment of applicable contributions) as similarly situated
active executives of the Company and its Affiliates.
(d) Mutual Release. Termination Pay shall be conditioned upon the execution by
the Executive and the Company (or its successor) of a valid mutual release in
the form attached hereto as Exhibit A, pursuant to which the Executive shall
release the Company, to the maximum extent permitted by law, from any and all
claims the Executive may have against the Company that relate to or arise out of
the employment or termination of employment of the Executive, except such claims
arising under this Agreement, any employee benefit plan, or any other written
plan or agreement (a “Release”). The full amount of Termination Pay shall be
paid in a lump sum in cash to the Executive within sixty (60) days after the
date of the Executive’s termination of employment if and only if the Executive
has properly executed, delivered to the Company, and not revoked, a Release,
provided that if the period within which the Release could become irrevocable
overlaps two calendar years, the Termination Pay shall be paid on the earliest
date in the later of such calendar years after which such Release has become
irrevocable. In addition, if the Executive shall timely deliver (and shall not
have revoked) the Release, the Company shall simultaneously with the payment of
Termination Pay execute a release of all claims it may have against the
Executive arising out of the Executive’s employment, other than claims arising
after the date of entering into such release. Neither the Release nor the
Company’s release shall limit any obligation either party may have to the other
party that arises after the date of such Release or release, including payments
due from the Company to Executive under this Agreement or any other agreement
with the Company or Executive’s post-termination restrictive covenants under
this Agreement, any employment agreement or any other agreement with the
Company.
(e) No Duty to Mitigate Benefits. The Executive shall not be required to
mitigate the amount of any benefits to be paid by Company pursuant to this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefits provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer after termination of employment with Company.
3. Excise Taxes.
(a) If the Company’s Consulting Firm (defined below) determines that (i) the
termination benefits payable to the Executive pursuant to this Agreement would
subject the Executive to an excise tax under Section 4999 of the Code, and (ii)
the net amount that the Executive would realize from such benefits on an
after-tax basis (after taking into account all federal, state and local income
and other taxes payable by the Executive and the amount of any excise tax
payable by the Executive under Section 4999 of the Code) would be greater if the
benefits payable hereunder were limited, then the benefits payable hereunder
shall be limited such that the Executive’s net payment received on an after-tax
basis is $1 less than the amount at which the payment would be subjected to the
excise tax under Section 4999 of the Code. For this purpose, the Executive shall
be deemed to be in the highest marginal rate of federal, state, and local taxes.
Any reduction in the amount of benefits payable hereunder shall be debited, in
order from the amounts payable under Section 2(a)(ii), then 2(a)(iii), then
2(a)(iv) and then under any equity awards that vested or became payable under
the Company’s 2015 Omnibus Incentive Plan (or any successor thereto).
(b) All determinations required to be made under this Section 3, including any
reductions to Payments required by Section 3(a), and the assumptions to be
utilized in arriving at such determinations, shall be made by such certified
public accounting firm in the business of performing such calculations as may be
designated by the Company prior to the date of the Change in Control and
reasonably acceptable to the Executive (the “Consulting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive.
All fees and expenses of the Consulting Firm shall be borne solely by the
Company. For purposes of all present value determinations required to be made
under this Section 3, the Company and the Executive elect to use the applicable
federal rate that is in effect on the Effective Date pursuant to Treasury
Regulations Section 1-280G, Q&A-32.


4





--------------------------------------------------------------------------------





4. Certain Covenants by the Executive.
(a) Protection of Confidential Information. The Executive agrees that he or she
will not at any time during or following his or her employment by the Company,
without the Company’s prior written consent except as may be required for
Executive to discharge his employment duties to the Company, divulge any
Confidential Information to any other person or entity or use any Confidential
Information for his or her own benefit. Upon termination of employment, for any
reason whatsoever, regardless of whether either party may be at fault, the
Executive will return to the Company all physical Confidential Information in
the Executive’s possession.
(b) Nondisclosure of Agreement. The Executive agrees, at all times during his or
her employment by the Company, not to disclose or discuss in any manner (whether
to individuals inside or outside the Company), the existence or terms of, this
Agreement without the prior written consent of the Company, except to the extent
required by law.
(c) Nondisparagement. The Executive and the Company agree that, whether or not
the Executive remains employed by the Company, neither the Executive nor the
Company will make or authorize any public statement, whether orally or in
writing, that disparages the other party hereto with respect to such other
party’s business interests or practices; provided, that neither party shall be
restricted in connection with statements made in context of any litigation,
arbitration or similar proceeding involving the other party hereto.
(d) Extent of Restrictions. The Executive acknowledges that he has given careful
consideration to the restraints imposed by this Section 4 and he fully agrees
that the restrictions contained in this Section 4 correctly set forth the
understanding of the parties at the time this Agreement is entered into, are
reasonable and necessary to protect the legitimate interests of the Company, and
that any violation will cause substantial injury to the Company. In the event of
any such violation, the Company shall be entitled, in addition to any other
remedy, to preliminary or permanent injunctive relief. If any court having
jurisdiction shall find that any part of the restrictions set forth in this
Agreement are unreasonable in any respect, it is the intent of the parties that
the restrictions set forth herein shall not be terminated, but that this
Agreement shall remain in full force and effect to the extent (as to time
periods and other relevant factors) that the court shall find reasonable.
(e) Effect on Prior Covenants. The provisions of this Section 4 are not intended
to override, supersede, reduce, modify or affect in any manner any other
agreement between the Executive, the Company or any of its Affiliates, including
any confidentiality, nondisclosure, noncompetition, or nondisparagement
agreement between the Executive, the Company or any of its Affiliates. Any such
covenant or agreement shall remain in full force and effect in accordance with
its terms. The Company will be entitled to injunctive and other relief to
prevent or enjoin any violation of the provisions of this Agreement.
(f) Protected Rights. Notwithstanding anything to the contrary in this
Agreement, Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Executive’s right to
receive an award for information provided to any Government Agencies.
(g) Acknowledgement. The Executive acknowledges that (i) this Agreement is
executed for the protection of trade secrets under Ohio law, and is intended to
protect the confidential information and trade secrets of the Company, and (ii)
he is an executive or management personnel within the meaning of the applicable
state law.
5. Tax Withholding. All payments to the Executive under this Agreement will be
subject to the withholding of all applicable employment and income taxes.
6. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.
7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company. The Company will
require any successor to all or substantially all of the business and/or assets
of the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place. This Agreement is personal to the Executive
and may not be assigned by him otherwise than by will or the laws of descent and
distribution.


5





--------------------------------------------------------------------------------





8. Entire Agreement. By executing this Agreement, the Executive agrees that any
and all agreements executed between the Company (or any subsidiary of the
Company or any predecessor of the Company or any subsidiary of the Company) and
the Executive prior to the date hereof regarding benefits resulting from a
Change in Control are hereby nullified and cancelled in their entirety, and this
Agreement shall substitute for and fully replace any such prior agreements. This
Agreement shall constitute the entire agreement between the parties hereto with
respect to the subject matter hereof. This Agreement may not be modified in any
manner except by a written instrument signed by both the Company and the
Executive. Notwithstanding the foregoing, nothing in this Agreement adversely
modifies or affects the terms of any written or electronic agreement entered
into by the Company and the Executive setting forth the terms and provisions
applicable to any equity-based incentive award granted to the Executive pursuant
to any equity plan sponsored or maintained by the Company.
9. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to the Executive pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for this purpose each payment shall constitute a
“separately identified” amount within the meaning of Treasury Regulation
§1.409A-2(b)(2). In the event the terms of this Agreement would subject the
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Executive shall cooperate diligently to amend
the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Executive’s “termination of employment,” such term shall be
deemed to refer to the Executive’s “separation from service,” within the meaning
of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if the Executive is a “specified employee,” as defined in Section
409A of the Code, as of the date of the Executive’s separation from service,
then to the extent any amount payable to the Executive (i) constitutes the
payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, (ii) is payable upon the Executive’s separation from service
and (iii) under the terms of this Agreement would be payable prior to the
six-month anniversary of the Executive’s separation from service, such payment
shall be delayed until the earlier to occur of (a) the first business day
following the six-month anniversary of the separation from service and (b) the
date of the Executive’s death. Any reimbursement or advancement payable to the
Executive pursuant to this Agreement or otherwise shall be conditioned on the
submission by the Executive of all expense reports reasonably required by the
Company under any applicable expense reimbursement policy, and shall be paid to
the Executive within 30 days following receipt of such expense reports, but in
no event later than the last day of the calendar year following the calendar
year in which the Executive incurred the reimbursable expense. Any amount of
expenses eligible for reimbursement, or in-kind benefit provided, during a
calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement or otherwise shall not be subject to liquidation or exchange for any
other benefit.
10. Notices. Any notice required under this Agreement shall be in writing and
shall be delivered by certified mail return receipt requested to each of the
parties as follows:
To the Executive:
At the most recent address on the payroll records of the Company.
To the Company:
Lancaster Colony Corporation
37 W. Broad St.
Columbus, Ohio 43215
Attn.: General Counsel (or, if from the General Counsel, the Chief Executive
Officer)
Tel.: 614-224-7141
Fax: 614-469-8219
11. Governing Law. The provisions of this Agreement shall be construed in
accordance of the laws of the State of Ohio, except to the extent preempted by
ERISA or other federal laws, as applicable, without reference to the conflicts
of laws provisions thereof.
12. Recoupment. Any and all benefits payable hereunder shall be subject to
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any other law of similar effect for recovery of incentive-based compensation
previously paid, the rules and regulations of the United States Securities and
Exchange Commission thereunder, and any clawback, forfeiture,


6





--------------------------------------------------------------------------------





or recoupment policies adopted by the Company thereunder, whether or not such
policies are approved before or after the Effective Date.
13. Disputes. If a dispute arises regarding a termination of the Executive’s
employment with the Company or the interpretation or enforcement of this
Agreement, and the Executive obtains a final judgment in the Executive’s favor
by a court of competent jurisdiction or the Executive’s claim is settled by the
Company prior to the rendering of a judgment by such a court, all reasonable
legal fees and expenses incurred by the Executive in contesting or disputing any
such termination or seeking to obtain or enforce any right, compensation, or
benefit provided for in this Agreement, or in otherwise pursuing the Executive’s
claim, shall be paid by the Company to the fullest extent permitted by law.
14. Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto.
15. Other Agreements. This Agreement does not supersede or affect in any way,
nor is it affected in any way by, any other existing agreement, written or oral,
between the Company and the Executive. Further, no future agreement between the
Company and the Executive shall supersede or affect this Agreement, nor shall
this Agreement affect such future agreement, unless such future agreement
specifically so provides by reference to this Agreement as being superseded and
is executed by both the Company and the Executive.
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date and year first above written.


 
 
 
 
 
 
 
 
Lancaster Colony Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[_____________________]
 
 
 
 
[_____________________]
 
 
 
 
 
 
 
 
 
Executive
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[_____________________]
 











7





--------------------------------------------------------------------------------






EXHIBIT A


GENERAL RELEASE - MUTUAL


This General Release (“Release”) is entered into between Lancaster Colony
Corporation (the “Company”) and [__________] (“Executive”) (collectively, the
“Parties”) as follows:


On _____________, Executive’s employment with the Company and all affiliates
terminated (“Separation Date”). In consideration of the $[__________] severance
payment and other benefits required by Section 2 of the Change in Control
Agreement, dated as of [_______] between the Parties, the Parties agree as
follows:


1.Release of Claims by Executive. Executive, on Executive’s own behalf, and on
behalf of Executive’s family members, heirs, executors, administrators,
successors, assigns, attorneys, and other personal representatives of whatever
kind, RELEASES, REMISES, AND FOREVER DISCHARGES the Company, its predecessors,
successors, and assigns, as well as the past, present, and future parent,
subsidiary, and affiliated companies and divisions of the Company, its
predecessors, successors, and assigns (collectively, the “Released Companies”),
as well all past, present, and future owners, officers, directors, shareholders,
members, managers, partners, employees, agents, independent contractors,
attorneys, insurers, third-party administrators, benefit plans, and any other
representative of whatever kind or nature (individually and in their official
capacities) of the Released Companies (all released entities and individuals in
this Section 1 are collectively referred to as the “Company Released Parties”)
from any action, claim, obligation, damages, cost, or expense that Executive has
or may have had against any of them, whether known or unknown, based upon acts
or omissions occurring on or before the moment Executive executes this Release,
including but not limited to claims arising directly or indirectly from
Executive’s employment with, or separation of employment from, any of the
Released Companies.


This Release in Section 1 covers all possible claims that are waivable by law,
including but not limited to all claims that could be asserted in contract, in
tort, under any state common law, under federal common law, under any state
constitution, under the federal Constitution, or under any federal statute,
state statute, local ordinance, or under any federal, state, or local
regulation. This specifically includes, without limitation, claims arising under
any Ohio anti-discrimination laws or regulations, as amended; Title VII of the
Civil Rights Act of 1964, as amended; Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; the Equal Pay Act of 1963, as amended; the
Age Discrimination in Employment Act of 1967, as amended by the Older Worker
Benefit Protection Act of 1990, as amended; the Americans with Disabilities Act
of 1990, as amended; the Rehabilitation Act of 1973, as amended; the Genetic
Information Non-Discrimination Act of 2008, as amended; the Family and Medical
Leave Act of 1993, as amended; the Occupational Safety and Health Act of 1970,
as amended; the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended; the Fair Credit Reporting Act of 1970, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended; the Employee Polygraph
Protection Act of 1988, as amended; the Immigration Reform Control Act of 1986,
as amended; the National Labor Relations Act of 1935, as amended; the Railway
Labor Act of 1926, as amended; the Sarbanes-Oxley Act of 2002, as amended; and
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
amended. The above provisions of this Section 1 to the contrary notwithstanding,
Executive does not release or waive any claim under this Release (i) which, by
law, cannot be released through a Release such as this, such as any challenge by
Executive on whether Executive knowingly and voluntarily executed this Release’s
waiver of any federal age discrimination claims consistent with the requirements
of federal law, (ii) for indemnification pursuant to any employment agreement,
if any, or otherwise, and for coverage as an insured pursuant to any directors
and officers liability that insures Executive immediately prior to the
Separation Date, (iii) in his capacity as a stockholder of the Company, (iv) for
any accrued and vested benefit under any employee benefit plan in which he is a
participant immediately prior to the Separation Date, (v) for enforcement of
this Release or (vi) that are based, in whole or in part, on acts or omissions
that occur after Executive executes this Release.


Notwithstanding anything to the contrary in this Release, nothing contained in
this Release limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Release does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Release does not limit
Executive’s right to receive an award for information provided to any Government
Agencies.


2.Third-Party Beneficiaries. Each of the Company Released Parties, and each of
the Executive Released Parties (as defined below in Section 5), are expressly
intended to be a third-party beneficiary to this Release.




1





--------------------------------------------------------------------------------





3.Knowing and Voluntary Age Waiver under Federal Law. The general release
contained in Section 1 of this Release waives any claims, known or unknown, that
Executive has or may have had against the Company Released Parties for any
alleged age discrimination under federal law. In accordance with the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act of 1990, Executive is specifically advised that Executive
has the following rights in connection with whether Executive knowingly and
voluntarily agrees to waive any alleged federal age discrimination claim and be
bound by this Release:


a.Time to Consider the Release. Executive has twenty-one calendar (21) days in
which to consider whether to sign this Release. Executive may take all
twenty-one (21) days to consider, or Executive may take less than twenty-one
(21) days to consider, if Executive so chooses (“Consideration Period”). The
Parties agree that any changes to this Release, whether material or immaterial,
do not restart the twenty-one (21) day period.


b.Consultation with Attorney. Executive is specifically advised by this writing
to consult an attorney of Executive’s choice. Executive is further advised that
one of the purposes of this consultation is to ensure that Executive understands
all of the terms of this Release and understands the rights Executive is waiving
by signing this Release.


c.Ability to Revoke the Release Even After Signing. If, before the expiration of
the twenty-one (21) calendar day period, Executive signs the Release, Executive
will have seven (7) calendar days in which to revoke Executive’s signature (the
“Revocation Period”). If, after the Revocation Period, Executive has not revoked
Executive’s signature, then the Release becomes effective and the Parties are
bound by the Release’s terms (the “Effective Date”). If, prior to the expiration
of the Revocation Period, Executive decides to revoke Executive’s signature,
Executive (either Executive or Executive’s attorneys) must send a registered
letter or e-mail to: [Insert Contact Person with Contact Information]. To be
effective, this notice of revocation must be received by [Insert Contact Person]
before the close of business on the seventh (7th) day after Executive signs this
Release. If Executive revokes Executive’s signature, then Executive is not
entitled to any of the consideration offered by the Company to Executive in
exchange for this Release.


d.Knowing and Voluntary. Executive agrees that by signing this Release,
Executive is acknowledging (a) that Executive fully and completely understands
and accepts the terms of this Release including without limitation those
contained in this Section 3, (b) that Executive is receiving a valuable benefit
to which Executive is not already entitled, (c) that this Release is written in
plain language and in a manner calculated to be understood by Executive; and (d)
that Executive enters into the Release freely, voluntarily, and of Executive’s
own accord.


e.No Condition Precedent. Consistent with 29 C.F.R. § 1625.23, nothing in this
Release should be interpreted by Executive as imposing any condition precedent,
any penalty, or any other limitation adversely affecting Executive’s right to
challenge whether Executive knowingly and voluntarily agreed to waive any
alleged federal age discrimination claim and be bound by this Release.


4.Warranties by Executive. Executive makes the following representations and
warranties, which Executive agrees are material terms of this Release, and
Executive acknowledges that the Company would not have entered into this Release
but for these representations and warranties:


a.No Pending Disputes. Executive represents and warrants that Executive has no
pending charges, claims, suits, arbitrations, complaints, or grievances against
any of the Company Released Parties with any federal, state, local or other
governmental agency, or in any court of law, or before any arbitration
association, and has not suffered any work-related injury or illness within two
years prior to the effective date of this Release that was not reported to the
Company prior to the Separation Date. Executive also acknowledges and agrees
that Executive has been fully and properly paid for all hours worked, has
received all leave under the Family and Medical Leave Act of 1993, as amended
(FMLA), to which Executive may have been entitled, is not aware of any facts or
circumstances constituting a violation of the FMLA, as amended; a violation of
the Fair Labor Standards Act of 1938, as amended; or a violation of any Ohio
wage and hour law.


b.No Assignment. Executive represents and warrants that Executive has not
assigned, subrogated, sold, transferred, or conveyed to anyone any action,
claim, obligation, damages, cost, or expense (including without limitation
attorneys’ fees) that Executive, or Executive’s family members, heirs,
executors, administrators, successors, assigns, attorneys, and other personal
representatives has or may have had against any of the Company Released Parties.
Employee agrees to indemnify the Company Released Parties for any liability and
attorneys’ fees incurred as a result of any such claims brought against a
Released Party.




2





--------------------------------------------------------------------------------





c.No Breach During Consideration and Revocation Periods. Executive represents
and warrants that Executive, during either the Consideration Period or the
Revocation Period, has not and will not engage in any conduct that would
constitute a breach of this Release (the “Prohibited Conduct”). Executive agrees
that if Executive does engage in any Prohibited Conduct, and the Release
nevertheless becomes effective, then every instance of Prohibited Conduct shall
constitute a breach of this Release upon the Release becoming effective and the
Company shall be entitled to liquidated damages in the amount of One Thousand
Dollars ($1,000) per instance of Prohibited Conduct. Executive further agrees
that, as a result of any Prohibited Conduct, the Company will suffer actual
damages in an amount that would be difficult if not impossible to determine and
that the liquidated damages set forth in this Section represent the damages
fairly estimated by the Parties to result from any Prohibited Conduct by
Executive and do not constitute a penalty. Furthermore, Executive agrees that
the imposition of liquidated damages does not demonstrate or imply that the
Company would not suffer irreparable harm due to any Prohibited Conduct and does
not render improper the award of injunctive relief. This Section 4(c) does not
apply to any challenge by Executive on whether Executive knowingly and
voluntarily executed this Release’s waiver of any federal age discrimination
claims consistent with the requirements of federal law.


5.Release of Claims by the Company. The Company, on behalf of itself and on
behalf of the Released Companies, RELEASES, REMISES, AND FOREVER DISCHARGES
Executive, and Executive’s family members, heirs, executors, administrators,
successors, assigns, attorneys, and other personal representatives of whatever
kind (all released entities and individuals in this Section 5 are collectively
referred to as the “Executive Released Parties”) from any action, claim,
obligation, damages, cost, or expense that the Released Companies have or may
have had against any of them, whether known or unknown, based upon acts or
omissions occurring on or before the moment the Company executes this Release,
including but not limited to claims arising directly or indirectly from
Executive’s employment with, or separation of employment from, any of the
Released Companies.


This Release in Section 5 covers all possible claims that are waivable by law,
including but not limited to all claims that could be asserted in contract, in
tort, under any state common law, under federal common law, under any state
constitution, under the federal Constitution, or under any federal statute,
state statute, local ordinance, or under any federal, state, or local
regulation. The above provisions of this Section 5 to the contrary
notwithstanding, the Released Companies do not release or waive any claim under
this Release (i) which, by law, cannot be released through a Release such as
this; (ii) for Executive’s misappropriation of trade secrets, or for the
commission by one or more of the Executive Released Parties of any act or
omission arising out of or relating to unfair competition against the Released
Companies; (iii) for any claim against any of the Executive Released Parties
arising out of or relating to the intellectual property of the Company; (iv) for
enforcement of this Release; or (v) that are based, in whole or in part, on acts
or omissions that occur after the Company executes this Release.


6.Warranties by the Company. The Company makes the following representations and
warranties, which the Company agrees are material terms of this Release, and the
Company acknowledges that Executive would not have entered into this Release but
for these representations and warranties:


a.No Pending Disputes. The Company represents and warrants that the Released
Companies have no pending charges, claims, suits, arbitrations, complaints, or
grievances against any of the Executive Released Parties with any federal,
state, local or other governmental agency, or in any court of law, or before any
arbitration association.


b.No Assignment. The Company represents and warrants that the Released Companies
have not assigned, subrogated, sold, transferred, or conveyed to anyone any
action, claim, obligation, damages, cost, or expense (including without
limitation attorneys’ fees) that the Released Companies have or may have had
against any of the Executive Released Parties. The Company agrees to indemnify
the Executive Released Parties for any liability and attorneys’ fees incurred as
a result of any such claims brought against any of the Executive Released
Parties.


7.Confidentiality. Subject to the last paragraph of Section 1, to the extent not
required to be disclosed by law or applicable regulation by the Company or
Executive, the existence of this Release, its terms, and its negotiation shall
remain strictly confidential and shall not be disclosed in any manner by
Executive to any third party other than Executive’s attorney, tax advisor, or
spouse, provided any such person is made aware of and agrees to the terms of
this Section. However, this Release may be used as evidence in any proceeding in
which one of the Parties alleges a breach of this Release, seeks a declaratory
judgment on the obligations contained in this Release, or asserts claims
inconsistent with the terms of this Release.


8.No Admission of Liability. The Parties agree that nothing contained in this
Release, and no actions undertaken by the Parties with respect to this Release,
shall ever be treated as, or claimed or construed to be, an admission by any of
the Parties of any fault, wrongdoing, liability, injury, or damages by them.




3





--------------------------------------------------------------------------------





9.Breach. If any of the Company Released Parties are, in their sole and absolute
judgment, compelled to bring a cause of action against Executive to enforce or
remedy any breach, attempted breach, or threatened breach of this Release, then
Executive agrees to reimburse the affected Company Released Parties for their
reasonable attorneys’ fees and other reasonable expenses incurred in connection
with the investigation, successful prosecution (whether by court order, verdict,
or otherwise), or settlement of such cause of action in addition to any damages
or other legal or equitable remedies obtained by the affected Company Released
Parties. However, consistent with the requirements of federal law, the affected
Company Released Parties shall not be entitled to recover damages, costs, or
attorneys’ fees, or impose any other penalty against Executive under this
Release, based upon any challenge by Executive of whether Executive knowingly
and voluntarily consented to the federal age discrimination waiver in this
Release.


10.No Waiver. Any non-enforcement, or delay in enforcement, of any provision of
this Release by the Company will not operate or be construed as a waiver of the
Company’s right to strictly enforce this Release to its fullest extent in the
future. Furthermore, the provisions of this Release may not be waived except in
a written document signed by both Executive and a duly-authorized officer of the
Company with actual authority to execute such a document.


11.Choice of Law and Venue. This Release shall, in all respects, be interpreted
and enforced in accordance with the laws of the State of Ohio without regard to
the principles of the conflicts of law. Any action or suit for breach, attempted
breach, or threatened breach of this Release, or any action for a declaratory
judgment on the obligations contained in this Release, shall be brought in the
state or federal courts located in Franklin County, Ohio. Executive expressly
consents to this exclusive venue and expressly concedes that these courts shall
have personal jurisdiction over Executive.


12.Entire Agreement. This Release constitutes the entire agreement between the
Parties relating to the subject matter of this Release and supersedes all prior
agreements and understandings between the Parties, whether written or oral,
except that this Release does not supersede [Insert Any Non-Compete or Other
Agreements that Will Remain in Effect].


13.Assignment. The Company shall have the right to assign this Release to any
successors or assigns, including through operation of law, and all covenants,
terms and conditions shall transfer to and be enforceable by those successors or
assigns. Executive may not assign this Release.


14.Amendment. This Release may not be modified or amended in any way except in a
writing signed by both Executive and a duly-authorized executive of the Company
with actual authority to execute such a document.


15.Severability. If any provision of this Release is found by any court of
competent jurisdiction to be illegal, void, or otherwise unenforceable, then the
remaining provisions of this Release will remain in effect and shall be fully
enforced.


16.Counterparts. This Release may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A faxed or e-mailed copy
of a Party’s signature shall constitute an original signature.


BY SIGNING BELOW, EXECUTIVE ACKNOWLEDGES THAT EMPLOYEE HAS READ, CAREFULLY
CONSIDERED, AND KNOWINGLY AND VOLUNTARILY AGREES TO BE BOUND BY ALL TERMS
CONTAINED IN THIS RELEASE.
THE COMPANY:
 
EXECUTIVE:
 
 
 
LANCASTER COLONY CORPORATION
 
[_____________________]
 
 
 
Signature
 
Signature
 
 
 
Printed Name
 
Printed Name
 
 
 
Title
 
Date
 
 
 
Date
 
 



4



